UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                      _____________________

                           No. 95-10394
                         Summary Calendar
                      _____________________

                          JONATHAN KEY,

                                              Plaintiff-Appellant,

                              versus

                           DAN MORALES,

                                                         Defendant,

                            WAYNE GAY,


                                               Defendant-Appellee.

        ________________________________________________

          Appeal from the United States District Court
               for the Northern District of Texas

                         (4:93-CV-785-E)
        ________________________________________________

                         January 8, 1996
Before DAVIS, BARKSDALE, and DeMOSS, Circuit Judges.

PER CURIAM:1

     Jonathan Key appeals the district court's dismissal of Wayne

Gay on qualified immunity grounds from his civil rights action.2

He failed, however, to state a cognizable claim under 42 U.S.C. §

1983, because he failed to demonstrate that he, as a former student

at the University, possessed either a liberty interest or property

1
     Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
2
     Defendant Dan Morales was also dismissed, and that dismissal
is not challenged on appeal.
interest in moving freely about the campus of the University of

Texas at Arlington.

     Because it was never raised before the district court, Key's

contention that he had legitimate business on campus is reviewable

only for plain error.   United States v. Calverly, 37 F.3d 160, 162-

64 (5th Cir.   1994) (en banc) (if appellant shows clear or obvious

error that affects his substantial rights, appellate court has

discretion   to   correct   errors   that   seriously   affect   fairness,

integrity, or public reputation of judicial proceedings) cert.

denied __ U.S. __, 115 S. Ct. 1266 (1995); see also, Highland Ins.

v. National Union Fire Ins., 27 F.3d 1027 (applying same standard

in civil case), cert. denied ___ U.S. ___, 115 S. Ct. 903 (1995).

Moreover, because the nature of the alleged error is that the

district court erred on a question of fact, the possibility that

such a finding could rise to the level of "obvious" error required

to meet the Calverly standard is remote.        United States v. Vital,

___ F.3d ___, 1995 WL 613322, *3 (5th Cir 1995).        We find no basis

to conclude that this case provides an exception to that rule.

     Because Key has failed to state a constitutional violation,

his request for injunctive relief is moot.3

     For the foregoing reasons the judgment is

                               AFFIRMED.




3
     In view of this disposition of his appeal and the lack of
complexity of the case, Key's motion for appointment of counsel is
DENIED.

                                 - 2 -